DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a containment configured to maintain the absorbent in the compressed state”, in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim limitation “a containment configured to maintain the absorbent in the compressed state”, in claim 6, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitations of claim 6 discloses, “a containment”, which is a generic term of art that does not confirm and structural limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner will interpret the limitation “a containment”, to mean a netting or a suture for the purposes of compact prosecution. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Burdick (Pub No US/2015/0306287).
Regarding claim 1, as interpreted above, Burdick discloses a medical device, comprising: 
a tube (vacuum tube 102) including at least one lumen (multiple small lumens within the tubing 102, Burdick, para 44, fig 1); 
an absorbent (sponge 101) located at a distal portion of the tube, the absorbent being configured to transition from a compressed state to an expanded state (A sponge 101, as used herein, is a porous device which delivers a vacuum within the body and provides a mechanism which heals internal wounds. In one embodiment the sponge 101 comprises a non-rigid and compressible material, Burdick, para 19); 
and a structure (net 111) fixed to the absorbent (attaching mechanism 110 can comprise threading, snaps, or other mechanism features which allow the coupling of two objects, Burdick, para 42 and 43, fig 5), wherein the structure (net 111) is configured to flex into a compressed state and an expanded state simultaneously with the compressed state and the expanded state of the absorbent, and the structure exposes at least a portion of the absorbent (net 111 encompasses sponge 101 they both expand and compress together, Burdick, para 41-43, fig 1).  
Regarding claim 2, Burdick discloses the medical device of claim 1, wherein the absorbent (sponge 111) comprises a foam, a sponge, a gel, or combinations thereof (Burdick, para 43).  
Regarding claim 3, Burdick discloses the medical device of claim 1, wherein the structure (net 111) includes one or more woven wires (Fig 5 shows net 111 is made of one or more wires, Burdick, para 41-43, fig 5).  
Regarding claim 4, Burdick discloses the medical device of claim 1, wherein the structure (net 111) is fixed to the absorbent via adhesion, sewing, or molding (The attaching mechanism 110 can comprise threading, snaps, or other mechanism features which allow the coupling of two objects, Burdick, para 43).  
Regarding claim 5, Burdick discloses the medical device of claim 1, wherein the absorbent (sponge 101) assumes a substantially spherical configuration when in the expanded state (Fig 2 shows sponge 101 with a substantially spherical shape, Burdick, fig 2).  
Regarding claim 6, Burdick discloses the medical device of claim 1, further comprising a containment (release mechanism, see Burdick, para 41) configured to maintain the absorbent in the compressed state (in one embodiment the sponge 101 is restricted by a string which is wound about the sponge 101 to constrain the sponge 101. When the string is removed, the sponge 101 can expand, Burdick, para 40-41).  
Regarding claim 7, Burdick discloses the medical device of claim 6, wherein the containment (release mechanism, see Burdick, para 41) is a netting or a suture (in one embodiment the sponge 101 is restricted by a string which is wound about the sponge 101 to constrain the sponge 101. When the string is removed, the sponge 101 can expand, Burdick, para 40-41).  
Regarding claim 8, Burdick discloses the medical device of claim 7, further comprising a wire (guide wire 109) coupled to a portion of the netting or suture (the attaching mechanism 110 can be attached via the net 111, which allows the sponge 101 to be attached to a delivery and/or removal system, Burdick, para 43), wherein the wire (guide wire 109) is configured to release the netting or suture from the absorbent by an application of a force to the wire, thereby transitioning the absorbent from the compressed state to the expanded state (deployment and/or recapture includes a web-like net 111 that can be pulled like a draw string to capture the sponge 101 for delivery and released within the lumen, Burdick, para 37-43).  
Regarding claim 9, Burdick discloses the medical device of claim 1, wherein the absorbent is exposed from within the structure (Fig 5 shows sponge 5 is exposed from within the net 111, Burdick, fig 5).  
Regarding claim 10, Burdick discloses the medical device of claim 1, wherein the at least one lumen (vacuum tube 102) is configured to supply a vacuum to the distal end of the tube (The vacuum tubing 102 can comprise any medical grade, hollow, tubing which can withstand a vacuum, Burdick, abstract, para 28).  
Regarding claim 11, Burdick discloses the medical device of claim 1, wherein the at least one lumen includes an actuation device (guide wire, see Burdick, para 45), wherein the actuation device (guide wire 109) includes an inner lumen (guide wire includes lumen of 102) configured to supply a vacuum (lumen of vacuum tube 102 is configured to supply vacuum, Burdick, para 45).  
Regarding claim 12, Burdick discloses the medical device of claim 11, wherein the actuation device (guide wire 109) is configured to extend distally and/or retract proximally within the at least one lumen (guide wire 109 can be extended and withdrawn, Burdick, para 43 and 45, fig 4A and 4B).  
Regarding claim 13, Burdick discloses the medical device of claim 1, wherein at least a portion of the structure (net 111) is coated with at least one drug (Net encompasses sponge and would be coated with the same materials sponge is coated. In one embodiment the sponge 101 comprises antibacterial, antibiotics, and/or antifungal properties. In another embodiment, the sponge 101 comprises a hemostatic material. In still other embodiments the sponge 101 comprises chemotherapy agents. The additional agents, such as the hemostatic material or the antibacterial can be coated, implanted, or otherwise incorporated into the sponge 101. Further, the sponge 101 can be manufactured from these materials, Burdick, para 20).  
Regarding claim 14, Burdick discloses the medical device of claim 1, further comprising an end effector (endoscope), wherein the end effector is coupled to a distal portion of the tube (When coupled with an endoscope the tube would be deployed out of and coupled with the distal end of the scope as known to one of skill in the art, Burdick, para 45).  
Regarding claim 16, Burdick discloses a medical device, comprising: 
a tube (vacuum tube 102) including at least one lumen (Burdick, para 44, fig 1); an actuation device (guide wire 109 within tube 102) within the at least one lumen (Fig 4A and 4B shows guide wire within lumen of tube 102, Burdick, fig 4A and 4B), wherein the actuation device is configured to move distally and proximally (guide wire 109 can be extended and withdrawn, Burdick, para 43 and 45, fig 4A and 4B), and the actuation device is connectable with a vacuum (vacuum tube 102 is configured to be connectable to a vacuum, Burdick, para 23); 
an absorbent (sponge 101) at a distal portion of the tube (Fig 4A and 4B), wherein the absorbent is configured to transition between compressed state and an expanded state (A sponge 101, as used herein, is a porous device which delivers a vacuum within the body and provides a mechanism which heals internal wounds. In one embodiment the sponge 101 comprises a non-rigid and compressible material, Burdick, para 19); 
and a stent (net 111) surrounding the absorbent (Fig 5), wherein the stent is fixed to an outer surface of the absorbent, and the stent exposes at least a portion of the absorbent (net 111 encompasses sponge 101 and fig 5 shows the sponge is exposed, Burdick, para 42, Fig 5).  
Regarding claim 19, Burdick discloses the medical device of claim 16, wherein the absorbent includes a cavity configured to contain a distal end of the tube when the tube is retracted into the cavity (Fig 5 shows distal end of tube 102 disposed within the cavity of sponge 101, Burdick, fig 5).  
Regarding claim 20, Burdick discloses a method of treating a subject, the method comprising: introducing a medical device into a gastrointestinal system of the subject (The wound vacuum device can be used to heal wounds located in in gastrointestinal tract (“GI tract”) and other organs, Burdick, para 47); 
positioning a distal portion of the medical device at a target site within the subject (In operation, the vacuum from the vacuum tube 102 connects and couples the sponge 101 to the bleeding site, Burdick, para 23), the distal portion of the medical device including a stent (net 111) containing an absorbent (sponge 101), wherein the stent (net 111) and the absorbent (sponge 101) are in a compressed state (Fig 4A shows compressed state, Burdick, fig 4A); 
expanding the stent and the absorbent of the medical device to occupy the target site of the subject (maintain the sponge 101 attached to the bleeding site, and fig 4B shows expanded state, Burdick, para 23); and supplying a vacuum to the target site through a lumen of the medical device (Smaller objects and fluid are allowed to pass, being sucked in by the vacuum and removed through the vacuum tubing 102, Burdick, para 26).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (Pub No US/2015/0306287), in view of Anderson (Pub No US/2009/0093809).
Regarding claim 15, Burdick disclose the medical device of claim 14, but fails to disclose the end effector being a cautery device.
However, Anderson teaches a device, wherein the end effector (ablation element 302) comprises a cautery device (Anderson, para 135).  
Burdick and Anderson are considered analogous art to the claimed invention because they are in the same field of endeavor of suture needles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle Burdick to incorporate the bio-absorbable materials used to make the stent of Anderson. Doing so would allow the user to cauterize and seal tissue after surgery (Anderson para 135).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (Pub No US/2015/0306287), in view of Dong (Pub No US/2018/0228537).
Regarding claim 17, Burdick discloses the medical device of claim 16, but fails to teach the stent (net 111) comprises a bioabsorbable material. 
However, Dong teaches a device wherein the stent comprises a bioabsorbable material (Dong, para 38).  
Burdick and Dong are considered analogous art to the claimed invention because they are in the same field of endeavor of suture needles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle Burdick to incorporate the bio-absorbable materials used to make the stent of Dong. Doing so would allow for the stent (net 111 modified by Dong to be made of bio-absorbable material) to use for short term implants as well as many other purposes (Dong, para 38) 
Regarding claim 18, Burdick and Dong teach the medical device of claim 17, wherein the stent (net 111) comprises one or more woven wires (Fig 5 shows net 111 is made of one or more wires, Burdick, para 41-43, fig 5).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771